Citation Nr: 1125570	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a left knee injury, including residual nerve damage.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1974 to June 2004, and he had one year of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  Despite an acute left hamstring injury during active service, chronic residuals of a left knee injury with extensive intra-articular damage, including residual nerve injury, were not present during service.  

2.  Chronic residuals of a left knee injury with extensive intra-articular damage including residual nerve injury, and arthritis of the left knee, is first shown in 2008, after service discharge and after a severe postservice left knee injury in 2008.  


CONCLUSIONS OF LAW

Chronic residuals of a left knee injury, including residual nerve damage, were not incurred in or aggravated by active service, nor did arthritis of the left knee manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in May 2009.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.   That letter also provide the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran declined the opportunity to testify at a personal hearing.  His service treatment records (STRs) have been obtained and are on file, as are his VA medical records and postservice records of treatment at a military medical facility following his 2008 left knee injury.  The Veteran has not reported having sought or received postservice private clinical treatment.  In June 2009 and again in December 2009 he reported that he had no further information or evidence to submit in support of his claim.  

In the Informal Hearing Presentation, the Veteran's service representative argued that the Veteran alleged having injured his left knee playing lacrosse at a U.S. Military Academy sometime between 1969 and 1974 and it was requested that an attempt be made to obtain these records.  However, this allegation is a misreading of the Veteran's statements.  While the Veteran did attend a U.S. Military Academy, he has reported that he sustained a devastating left knee injury play Lacrosse in an alumni game at a U.S. Military Academy in 2008.  This is a point in time after his retirement from military service.  The Veteran has not disputed that the only evidence of injury during service was in 1988, years after having been in a military academy, which the records show was an injury of his left hamstring.  Records of this left hamstring injury are already on file.  Accordingly, no additional effort will be made to search for records from 1969 to 1974 at a military academy.  Moreover, the STRs which consist of four volumes otherwise appear to be complete.  

Under the duty to assist, 38 U.S.C.A. § 5103A(a)(1), VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim" and this includes providing a medical opinion and examination when necessary to make a decision.  38 U.S.C.A. § 5103A(d).  An opinion is necessary where there is (1) competent evidence of a current disability or persistent symptoms or recurring symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) the evidence "indicates' that the disability or symptoms thereof may be associated with military service or with another service-connected disability (this is a low threshold that can be satisfied by competent evidence showing postservice treatment or other possible association with service, 38 C.F.R. § 3.159(c)(4)(C)(ii)), and (4) insufficient competent medical evidence on file for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Even if there is competent evidence of current disability, where the sole supporting evidence is lay evidence regarding a claimed disability and that lay evidence is not competent or if credible it does not indicate that the disability "may be associated" with military service, the third element of the McLendon test is not met.  See Razo v. Shinseki, No. 09-0854, slip op. at 3 (U.S. Vet. App. Sept. 13, 2010) (non-precedential memorandum decision); 2010 WL 3532652 (Vet.App.) (holding that when the sole link that a claimed disability "may be associated" with service or a service-connected disorder is lay evidence which is not credible, and if the STRs are negative, and the claimed disorder is first shown years after service, the third element of the McLendon test, under 38 C.F.R. § 3.159(c)(4)(i), is not met and a VA nexus examination is not required.); see also Bethea v. Derwinski, 2 Vet. App. 252 (1992) (memorandum decisions of the Court are non precedential but may be cited for persuasive authority).  

Here, the Veteran's argument is that an MRI following his postservice left knee injury in 2008 found that the anterior cruciate ligament (ACL) was missing and that this could only have been the result of prior injury during his military service.  However, as will be explained, that MRI did not find that the ACL was missing but found, to the contrary, evidence of injury to the ACL as well as other intra-articular portions of the left knee.  The MRI did not state that there were findings which indicated or suggested that there was evidence of a prior left knee injury.  In fact, an official examination in December 2003, prior to the postservice left knee injury, found no neurological disability of the left lower extremity and neurological disability of the left lower extremity is shown only after the recent 2008 postservice injury.  Accordingly, no VA nexus examination has been scheduled.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

A November 1988 STR reflects that the Veteran complained of pain in the posterior aspect of his left thigh which had occurred after a soccer game, during which he had felt a sudden "snap" and then pain.  There was no radiation of the pain.  On examination there was no visible swelling or bruising of the left thigh.  There was no palpable spasm but the area was very tender to pressure over the lower 1/3 of the hamstring.  The left leg was neurovascularly intact.  The assessment was a moderately severe strain of the left hamstring.  The Veteran was to apply ice, as needed and over the next 2 or 3 days, he was to avoid re-straining the muscle, and then he was to gradually begin stretching exercises.  He was also given Motrin.  

The remainder of the Veteran's STRs over the many years of his military service are negative for signs, symptoms, complaints, history, treatment or diagnoses relative to his left knee. 

The Veteran's original claim for service connection for disabilities related to military service was received in November 2003.  He did not claim service connection for disability of the left knee. 

On official examination in December 2003 the Veteran had no complaints relative to his left knee.  On physical examination his extremities were normal and there was no edema of the lower extremities.  His gait was normal.  Gross examination of his joints other than the lumbosacral spine was within normal limits.  There was no involvement of any peripheral nerves and, specifically, motor and sensory function of the lower extremities were normal.  

In September 2004 the Veteran claimed service connection for residuals of fractures of ribs on the left side and for "elevated PSA."  

The Veteran's claim for service connection for residuals of a left knee injury was received in May 2009, in which he reported that he had injured his left knee playing sports at West Point in April 2008, which required surgery and reattachment of his lateral ligaments at the Keller Army Hospital.  An MRI prior to that surgery had found that the ligaments in his left knee were torn; he had nerve damage to his left foot, consisting of foot drop; and that the "ACL" of his left knee was missing from a previous injury.  He believed that the "ACL" injury occurred while on active duty and that this injury directly contributed to the injuries of his collateral ligaments of the left knee and nerve damage of the left foot.  He attached a copy of a November 1988 STR indicating that he had a sports injury of the left leg while on active duty, which he believed was when he injured the "ACL" of his left knee.  He also attached copies of the 2008 MRI and the surgeons report of the current knee injury.  He was now undergoing physical therapy but the nerve damage in his left foot was not improving.  

Records of a military medical facility in April 2008 show that the Veteran was seen for evaluation of a left knee injury sustained during a game of lacrosse.  

A VA left knee X-ray in April 2008 revealed mild enthesophyte formation at the upper patellar pole.  The impression was patellar spurring.  An MRI revealed a focal osseous contusion within the anterior aspect of the medial femoral condyle, at the margin of the patellar groove.  The "ACL" was transected proximally but the posterior cruciate ligament was intact, as was the medial collateral ligament.  The ilio-tibial band was normal in appearance.  The fibular collateral ligament and biceps femoris tendons were transected near their expected attachment on the fibula.  However there was no definite evidence of biceps femoris retraction suggesting the possibility of at least a few intact biceps femoris tendon fibers.  Additionally, there was evidence within the popliteus tendon, as it coursed through the popliteal fossa, that was suspicious for a partial tear.  There was evidence consistent with a tear of the medial meniscus, and a small tear at the medial meniscus anterior horn and body.  There was no definite tear within the lateral mensiscus.  There was evidence of "kissing" contusion involving the medial femoral condyle and the medial patellar facet, and evidence in the adjacent focal punctuate area suggestive of a small loose body.  

The impressions were posterolateral corner injuries consisting of complete tear of the fibular collateral ligament, complete or near complete tear of the biceps femoris tendon, and partial tear of the popliteus tendon; "ACL transaction"; tears of the medial meniscus; contusions of the medial patellar facet and adjacent medial patellar groove margin, with adjacent focal full thickness articular cartilage defect and probable small loose body; marked peri-articular soft tissue edema, most prominent within the popliteal fossa; and small joint effusion.  

The operative report of the Veteran's left knee surgery in April 2008 reflects that he underwent partial popliteus tendon debridement arthroscopically; open peroneal nerve exploration and posterolateral corner sling repair.  It was reported that an MRI had shown an acute and chronic anterior cruciate ligament tear, versus chronic anterior cruciate ligament injury.  He had an obvious posterolateral corner injury with avulsion of the biceps and the lateral collateral ligament from the proximal fibula.  The operative report also showed that the Veteran had some mild, grade II, chondromalacial changes of the medial patellar facet, central ridge, and lateral patellar facet.  It was also reported that "the anterior cruciate ligament [ACL] appeared to be scarred and working appropriately due to the limited amount of arthritic changes about his knee."  

An additional April 2008 record from a military medical facility reflects diagnoses of a sprain of a cruciate ligament, sprain of the lateral collateral ligament, chondromalacia patella, and a lesion of the "lateral popliteal/peroneal nerve."  

Additional VA outpatient treatment (VAOPT) records reflect that the Veteran underwent post-injury therapy for his left knee.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, not every manifestation of joint pain during service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

First, the Board finds that the STRs are complete and are for signs, symptoms, complaints, history of disability, treatment or diagnosis of any left knee disability prior to an acute episode of a left hamstring injury in 1988 which resolved without residual disability.  Even at that time the Veteran had no signs, symptoms or complaints relative to his left knee joint.  The remaining STRs since 1988 are also negative for signs, symptoms, complaints, history of disability, treatment or diagnosis of any left knee disability.  

Even on official examination in December 2003, the Veteran had no complaints relative to his left knee and, significantly, no abnormality of the left knee and no neurological complaints were noted and neurological abnormalities of the left lower extremity were found.  

It is undisputed that the clinical evidence does not show the existence of chronic left knee disability prior to the Veteran's postservice 2008 left knee injury.  However, the Veteran states his belief that his current left knee disability originated at the time of his 1988 hamstring injury and, essentially, seeks to establish continuity of symptomatology since 1988.  On the other hand, the Veteran does not specifically state that he had continuous or even near continuous left knee symptoms since 1988.  

Lay evidence is competent to establish the required medical nexus in some circumstances.  "[T]he Federal Circuit has flatly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Kahana v. Shinseki, No. 09-3525, slip op at 4, footnote 4 (U.S. Vet.App. June 15, 2011) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007) (emphasis added).  

Generally, lay evidence is competent to establish the occurrence of observable events and medical symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  Moreover, a layperson may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  

Consideration of lay evidence requires a two-step analysis that begins with an evaluation of whether the disability, or symptoms thereof, is the type as to which lay evidence is competent.  The second step it to determine the credibility of the lay evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).

When the Veteran first sought treatment for his 2008 left knee injury he did not state that it began in service or describe any history of a prior knee injury or pre-existing knee disability.  While he now relates his belief that the inservice hamstring injury was a precursor of his current knee disability, i.e., that without the inservice hamstring injury the 2008 injury would not have been as severe, he has not reported having had continuous, or in fact any, left knee symptoms since the 1988 hamstring injury.  While posited as lay evidence, this is actually a medical opinion in the guise of lay evidence and, as such is not competent.  Accordingly, the Veteran's recent statements regarding a nexus between his 1988 inservice hamstring injury and the current left knee disability, which is not shown prior to the devastating 2008 injury, almost four years after service retirement and a decade and a half after the 1998 injury, are not competent.  

Likewise, the Veteran has not provided any competent medical evidence in support of this hypothesis.  He has not stated that there was an inservice diagnosis of pathology or chronic disability of the left knee nor has there been a diagnosis by a medical professional which relied would have relied on any putative postservice left knee symptoms in rendering a diagnosis of current left knee disability; the second and third circumstances in Jandreau, Id.  

In addition, a review of the claims file shows the Veteran filed numerous claims for service connection beginning in 2003.  However, he did not raise a claim of entitlement to service connection for left knee disability until after the 2008 left knee injury.  Therefore, while the Veteran has attempted to show continuity of his left knee disability since service, the Board finds that the more probative and credible evidence demonstrates that he did not complain of such symptoms until about four years after retirement from military service and after the 2008 injury; and that he denied them or there were no clinical findings of left knee disability before that time, i.e., at the time of the 2003 VA examination.  Thus, continuity of symptomatology since service is not demonstrated. 

At issue then, is whether the Veteran's current left knee disability can be related to an acute left hamstring injury in service.  However, there is no competent opinion of record showing a relationship between the Veteran's currently diagnosed pathologies of the left knee and any incident or event during service.  While the Veteran has contended that his current pathologies of the left knee are due to the 1988 left hamstring injury during in service, or that without the 1988 hamstring injury the current left knee disability would not be as severe, he does not have the requisite medical knowledge to provide a competent opinion on the etiology of his disorder.  Moreover, he has not contended that anyone with medical training, education or expertise has informed him of this or has confirmed his own speculation on the matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Also, if the Veteran's anterior cruciate ligament was missing, as the Veteran alleges was first document in 2008, due to the left hamstring injury in 1988, the Veteran offers nothing to account for the passage more than a decade from 1988 to the postservice injury in injury in 2008 without any evidence of signs, symptoms, complaints, recorded history or treatment for left knee disability.  

Moreover, as indicated, the objective clinical evidence does not show that it was found when evaluated in 2008 that his anterior cruciate ligament had been missing prior to his 2008 injury.  There was evidence in 2008 that the anterior cruciate ligament was transected, a transaction is a cut or section made across a long axis; a cross section or division by cutting transversely.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th ed., page 1743.  However, there is nothing which indicates, much less establishes, that the damage to the anterior cruciate ligament found in 2008 predated the 2008 left knee injury.  

In sum, the Veteran's interpretation of the medical evidence is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  

In sum, the Veteran's claim relies upon an acute injury to his left hamstring more than a decade and a half prior to his devastating postservice 2008 left knee injury and his misinterpretation of clinical evidence as the foundation for his claim for service connection.  However, the Board finds that the Veteran did not have continuous left knee symptoms since the 1988 inservice injury to a portion of the left lower extremity which is different from his left knee joint, and that his interpretation of postservice clinical evidence, to suggest that it establishes the existence of chronic left knee disability prior to the 2008 injury, is erroneous.  

Accordingly, service connection for residuals of a left knee injury, including residual nerve damage, is not warranted.  

Here, the preponderance of the evidence is against the claim and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  







ORDER

Service connection for residuals of a left knee injury, including residual nerve damage, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


